Citation Nr: 0810658	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-42 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for a 
depressive disorder, rated as 30 percent disabling prior to 
January 28, 2005, and as 50 percent disabling on and after 
that date.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


REMAND

In January 2008, the veteran's representative argued that the 
symptomatology associated with his service-connected 
depressive disorder had worsened.  The representative also 
argued that the severity of his symptoms warrants the 
assignment of the maximum schedular disability rating of 100 
percent or, in the alternative, a 70 percent disability 
rating should be granted for his psychiatric disability and a 
total disability rating should be granted on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).

The record reflects that the veteran's most recent VA 
examination was conducted in January 2005.  Since his 
representative reported a subsequent worsening of his 
symptoms, the Board finds that a new examination is necessary 
in order to decide his claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).  
See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, the Board 
finds that a new VA examination also is necessary to obtain a 
medical opinion that addresses whether the veteran is 
unemployable due to his service-connected depressive 
neurosis.

The Board notes that the most recent VA outpatient treatment 
records associated with the claims file are dated in March 
2005.  A January 2005 treatment record reflects that the 
veteran recently had obtained employment, and the March 2005 
treatment record indicates that he was doing well at work.  
The Board finds that the veteran's most recent VA outpatient 
treatment records should be obtained since they likely 
contain information pertinent to the current severity of his 
psychiatric disability and his employability.  38 C.F.R. 
§ 3.159(c)(2).

The Board further notes that the veteran has reported that he 
is in receipt of disability benefits from the Social Security 
Administration (SSA).  The decision awarding those benefits 
and the record upon which the decision was based could be 
supportive of the veteran's claims and therefore should be 
obtained.

In addition, the record reflects that the veteran was not 
provided with adequate VCAA notice concerning his increased 
rating claim.  He also was not provided with VCAA notice 
pertaining to the claim for a TDIU recently raised by his 
representative.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  While this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with the required notice.

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The veteran and his representative 
should be provided all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notice as to the 
effective-date element of his claim in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006), and the notice 
specified by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including any VA 
outpatient treatment records for the 
period since January 2005 pertaining to 
treatment for his service-connected 
depressive disorder.  If it is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence. 

3.  The RO or the AMC should obtain a copy 
of the SSA decision awarding him 
disability benefits and the record upon 
which the decision was based.

4.  Then, the veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
current severity of his depressive 
disorder.  The claims folder must be made 
available to and be reviewed by the 
examiner, and any indicated studies should 
be performed.

The examiner should identify all current 
manifestations of the veteran's depressive 
disorder and should provide an opinion 
concerning the current degree of social 
and occupational impairment resulting from 
the depressive disorder, to include 
whether the disorder precludes the veteran 
from obtaining or maintaining any form of 
substantially gainful employment 
consistent with his education and 
occupational background.  In addition, the 
examiner should provide a global 
assessment of functioning (GAF) score and 
explain the significance of the score 
assigned.

5.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the claim for an increased 
rating for a depressive disorder.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

7.  If it has not been rendered moot, the 
claim for a total rating based on 
unemployability due to service-connected 
disabilities should also be adjudicated, 
and the veteran should be informed of his 
appellate rights with respect to this 
decision.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



